       Case 2:11-cv-00084 Document 1099 Filed on 05/24/21 in TXSD Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

 M.D., by her next friend, Sarah R.           §
 Stukenberg, et al.,                          §
                                              §
          Plaintiffs,                         §
                                              §
 vs.                                          §             CIVIL ACTION NO. 2:11-CV-00084
                                              §
 GREG ABBOTT, in his official capacity        §
 as Governor of the State of Texas, et al.,   §
                                              §
          Defendants.                         §


                 DEFENDANT’S FIRST AMENDED VERIFIED OBJECTION
                         TO MONITORS’ SECOND REPORT


         Defendant Jaime Masters, in her official capacity as Commissioner of the Texas

Department of Family and Protective Services (“Defendant”), hereby files these First Amended

Verified Objections to the Court Monitors’ Second Report to the Court filed May 4, 2021 [ECF

1079] (“Second Report”) pursuant to Federal Rule of Civil Procedure 53(f)(2). These amended

objections update Defendant’s objection III infra.

   I.        IV. B. Remedial Order 3: Screening and Intake Performance Validation

         Defendant objects to the Second Report providing partial information as to the Monitors’

characterization of the State’s position regarding the application of Remedial Order 3. See ECF

1079 at p. 66, n. 109. Footnote 109 states:

         On Sept 4, 2020, during a hearing regarding Plaintiffs’ motion to hold the state in
         contempt for failure to implement certain Remedial Orders, the State agreed that
         Remedial Order 3 applies broadly to the PMC class and thereby incorporates PMC
         children placed in licensed and unlicensed placements. See Contempt Hr’g Tr. 6:14
         to 8:21, Sept. 4, 2020. Specifically, Kimberly Gdula, Assistant Att’y General,
         stated, “I do understand that Remedial Order Number Three references the PMC
                                                                                               1
    Case 2:11-cv-00084 Document 1099 Filed on 05/24/21 in TXSD Page 2 of 8




         class, not RCCI specifically.” Id. at 7:14-17. Child Protective Investigations, CPI,
         is the investigative unit within DFPS charged with screening and investigating
         allegations of abuse or neglect involving PMC children in unlicensed placements.
         Following the State’s agreement, the Monitors included a qualitative review of
         CPI’s screening decisions of referrals involving PMC children placed in unlicensed
         homes in their assessment of Remedial Order 3.

Between March 23, 2021 and March 31, 2021, the following email exchanges occurred between

Defendants and the Monitors. These emails demonstrate that DFPS does not agree and has never

agreed that Remedial Order 3 relates to non-licensed foster care placements or to the general PMC

class.

         On March 23, 2021, the Monitors sent the following email:

         Dear Heather and Taryn,

         Please confirm that the DFPS and HHSC now share the understanding with the Monitors
         that the Monitors’ request for Data and Information as previously conveyed applies to all
         Abuse, Neglect and Exploitation referrals and investigations of PMC children and is not
         restricted to information about CCI and CPI investigations.

         On March 31, 2021, DFPS responded, in part:

         Based on the Fifth Circuit’s rulings, Remedial Order No. 3 is targeted to remedy inadequate
         monitoring and oversight of the licensed foster care subclass, which it defined as all
         members of the general class in licensed or verified foster care placements, excluding
         verified kinship placements. (M.D. by Stukenberg v. Abbott, 907 F.3d 237, 246 n.11 (5th
         Cir. 2018). For this reason, our compliance efforts have primarily focused on licensed
         foster care placements – meaning GROs and foster homes, which are investigated by CCI.

         On March 31, 2021, Kevin Ryan responded:

         This appears to be a different position than the State took in front of Judge Jack in
         September. Here is the September transcript excerpt:

         THE COURT: So, remedial -- it's Remedial Order Three that we're talking about,
         aren't we?
         MR. YETTER: Yes, it is, for Statewide Intake, and CPI is the same issue; it's a
         comparison within -- for the Court to be able to understand the evidence of how, 14
         essentially, a sister organization does the same issue of investigations.
         THE COURT: So, you're talking about CCI?

                                                                                                  2
Case 2:11-cv-00084 Document 1099 Filed on 05/24/21 in TXSD Page 3 of 8




  MR. YETTER: Well, I believe it's called CPI, Child 18 Protective Investigations,
  and it is --
  THE COURT: Isn't that part of DFPS?
  MR. YETTER: Yes, your Honor, it is. And I think it is for unlicensed placements,
  if I understand the testimony.
  THE COURT: Is it your position that Remedial Order Three only applies to
  licensed placements?
  MS. GDULA: Your Honor, the objection is that the show cause motion that
  defendants are -- that is the basis of his hearing only refers to RCCI, which is the -
  - the witness that we put on yesterday. And, yes, that (indisc.) RCCI would be the
  licensed care; CPI I understand to be the non-licensed care.
  THE COURT: I'm sorry. So, it's your position that Remedial Order Three does not
  apply to unlicensed class?
  MS. GDULA: No, your Honor. My position, the objection, has to do with this --
  over the show cause motion, specifically.
  THE COURT: Can I just ask your position? As to Remedial Order Three, it does
  apply, in your opinion, to PMC children in unlicensed placements.
  MS. GDULA: Your Honor, I do understand that the language in Remedial Order
  Number Three refers to the PMC kids. It is not under (indisc.) subsection (b) that
  is specific to the non-licensed.
  THE COURT: I'm sorry. I didn't understand your answer.
  MS. GDULA: Yeah; no, no, I do understand that Remedial Order Number Three
  references the PMC class, not RCCI specifically. That's why I was clarifying my
  objection. (page 7; lines 14-17)
  THE COURT: Okay. Thank you. I appreciate that. Thank you.
  (indisc.) So -- okay. So, Mr. Yetter, would you finish your objection? I interrupted
  you.
  MR. YETTER: I am actually -- our position is that both the topic of SWI,
  Statewide Intake, and CPI are relevant to Remedial Order Number Three because
  they deal with investigations of the general class, the PMC class, and the Court had
  questions about them, the witnesses were not able to testify about them, and the
  State has brought witnesses that can, and it's relevant evidence for the Court to
  consider.
  THE COURT: Thank you very much.
  Go ahead.
  MS. GDULA: Your Honor, are you ready --
  THE COURT: Oh, I -- I need to -- let me overrule your objection so we have it on
  the record. Thank you.
  MS. GDULA: Thank you, your Honor.

  On March 31, 2021, Kimberly Gdula responded:

  Kevin, while your email was addressed to Corliss, I thought it might be helpful if I
  respond directly since you are highlighting my statement in the transcript excerpt.
  During the September hearing, I was addressing a specific objection being raised

                                                                                           3
    Case 2:11-cv-00084 Document 1099 Filed on 05/24/21 in TXSD Page 4 of 8




         with regards to how certain evidence being sought related to what was pleaded in
         the motion to show cause. Defendants do not dispute that RO 3 references PMC
         children, which is what I stated. However, in its order issued in 2018, the Fifth
         Circuit upheld liability findings based on two areas, as it succinctly stated in its July
         2019 opinion (929 F.3d at 275): “We previously found that DFPS's policies violated
         Plaintiffs’ substantive-due-process rights in two ways: (1) by maintaining
         overburdened caseworkers who are responsible for the children in the PMC; and
         (2) by failing to adequately monitor and oversee the children in the licensed foster
         care (LFC) subclass.” It was never my intention when communicating an objection
         over the relevancy of testimony in a show cause hearing to call into question the
         Fifth Circuit’s findings in this matter, and I apologize if there was confusion caused
         by that. Defendants are committed to meeting the obligations of the Remedial
         Orders as approved by the Fifth Circuit and will also continue to provide the
         Monitors with the free and complete access to agency records.

         On March 31, 2021, Kevin Ryan responded:

         Thanks for your reply Kimberly.

         When we brief the Court next month, I will relay your comments to Judge Jack to be sure
         she is aware.

   II.       VI.H. Remedial Orders A7 and A8 Performance Validation

         Defendant objects to the Monitors’ methodology of validating Remedial Orders A7 and

A8. Remedial Order A7 provides:

         The Defendants shall immediately cease placing PMC children in licensed foster
         care (LFC) placements housing more than 6 children, inclusive of all foster,
         biological, and adoptive children, that lack continuous 24-hour awake-nigh
         supervision. The continuous 24-hour awake-night supervision shall be designed
         to alleviate any unreasonable risk of serious harm.
[emphasis added]. The Monitors relied upon “GROs and foster homes with a total capacity of

greater than six children.” See ECF 1079 at p. 240, n. 479 (emphasis added). Defendant disagrees

with the Monitors’ use of “capacity,” to the extent it means an operation’s licensed capacity and

not the actual child count or census. Defendant’s interpretation of actual child count or census is

supported by the most recent Fifth Circuit Court of Appeals’ ruling, which stated:



                                                                                                     4
    Case 2:11-cv-00084 Document 1099 Filed on 05/24/21 in TXSD Page 5 of 8




          In Stukenberg II, we approved an injunction requiring all licensed PMC residences
          housing more than six children to provide 24-hour “awake-night” supervision—
          that is, at least one supervising adult awake at all times. Id. at 276–77. The rationale
          for this requirement is simple: The more unrelated foster children living in the same
          home at the same time, the greater the risk of harm. Not surprisingly, then, the
          injunction did not limit the state’s ability to move PMC children from overcrowded
          homes into less crowded homes.
M.D. by Stuckenbuerg v. Abbott, 977 F.3d 479, 482 (5th Cir. 2020).

   III.      Appendix 3.2 Maltreatment in Care Case Summaries

          The Monitors reported that Residential Child Care Investigation (RCCI) “Ruled

Out” all allegations in 365 (91%) of the investigations reviewed. The Monitors found that

of the 365 investigations, RCCI appropriately “Ruled Out” all allegations in 300 (82%).

With respect to the remining 69 (18%) investigations, the Monitors either disagree with the

“Ruled Out” disposition or believe the investigation was deficient such that a determination

could not be made. DFPS reviewed each of the remaining 69 investigations and initially

agreed with the Monitors’ analysis in 60% and disagreed in 40%. But, on further

consideration, DFPS agrees with the Monitors’ analysis in 65% and disagrees in 35%. First

Amended Declaration of Joanna Golliday, ⁋4. Since RCCI investigations are confidential

and not public records, DFPS will share with the Monitors the written analyses with noted

action taken and citation to record evidence in support of disagreements.



                                             Respectfully submitted,

                                             KEN PAXTON
                                             Attorney General of Texas

                                             BRENT WEBSTER
                                             First Assistant Attorney General

                                             GRANT DORFMAN
                                             Deputy First Assistant Attorney General
                                                                                                     5
    Case 2:11-cv-00084 Document 1099 Filed on 05/24/21 in TXSD Page 6 of 8




                                        NANETTE DINUNZIO
                                        Associate Deputy Attorney General for Civil Litigation

                                        ELIZABETH J. BROWN FORE
                                        Chief, Administrative Law Division

                                        /s/ Elizabeth J. Brown Fore
                                        ELIZABETH J. BROWN FORE
                                        State Bar No. 24001795
                                        Southern District Bar No. 27819
                                        Division Chief, Administrative Law Division

                                        KARA HOLSINGER
                                        State Bar No. 24065444
                                        Southern District Bar No. 952327
                                        Deputy Chief, Administrative Law Division

                                        CLAYTON R. WATKINS
                                        State Bar No. 24103982
                                        pro-hac vice

                                        Assistant Attorneys General
                                        OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                        P.O. Box 12548, Capitol Station
                                        Austin, Texas 78711-2548
                                        Telephone: (512) 936-0804
                                        Facsimile: (512) 320-0167
                                        elizabeth.brownfore@oag.texas.gov
                                        kara.holsinger@oag.texas.gov
                                        clayton.watkins@oag.texas.gov

                                        Attorneys for Jaime Masters, in her official capacity
                                        as Commissioner of Department of Family and
                                        Protective Services of the State of Texas


                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2021, a true and correct copy of the foregoing document
has been served via electronic filing on all parties of record.

                                    /s/ Elizabeth J. Brown Fore
                                    ELIZABETH J. BROWN FORE



                                                                                                6
       Case 2:11-cv-00084 Document 1099 Filed on 05/24/21 in TXSD Page 7 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

 M.D., by her next friend, Sarah R.           §
 Stukenberg, et al.,                          §
                                              §
          Plaintiffs,                         §
                                              §
 vs.                                          §          CIVIL ACTION NO. 2:11-CV-00084
                                              §
 GREG ABBOTT, in his official capacity        §
 as Governor of the State of Texas, et al.,   §
                                              §
          Defendants.                         §


                FIRST AMENDED DECLARATION OF JOANNA GOLLIDAY




1. My name is Joanna Golliday. I am over the age of 18 years, of sound mind, competent to testify

   and have personal knowledge of the facts stated herein.

2. I am employed as the Division Administrator – Complex Investigation Division of the

   Department of Family and Protective Services (DFPS).

3. In their Second Report, the Monitors reported that Residential Child Care Investigation (RCCI)

   “Ruled Out” all allegations in 365 of the investigations reviewed. The Monitors found that of

   the 365 investigations, RCCI appropriately “Ruled Out” all allegations in 300. With respect

   to the remining 69 investigations, the Monitors either disagree with the “Ruled Out”

   disposition or believe the investigation was deficient such that a determination could not be

   made.




                                                  1

                                                                                               7
    Case 2:11-cv-00084 Document 1099 Filed on 05/24/21 in TXSD Page 8 of 8




4. DFPS reviewed each of the remaining 69 investigations and initially agreed with the Monitors’

   analysis in 60% and disagreed in 40%. On further consideration, DFPS agrees with the

   Monitors’ analysis in 65% and disagrees in 35%.

5. I declare under penalty of perjury that the foregoing is true and correct.




                                                     Joanna Golliday
                                                     Division Administrator – Complex
                                                     Investigation Division
                                                     Department of Family and Protective
                                                     Services




                                                 2

                                                                                              8
